Order entered September 18, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00300-CR
                             No. 05-20-00301-CR

                     MIGUEL JOSE RIVERA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-11498-V & F16-29747-V

                                    ORDER

      Before the Court are appellant’s September 16, 2020 motions for extension

of time to file his briefs which he filed the same day. On September 15, 2020, we

ordered appellant’s briefs due by October 9, 2020. Therefore, we DENY

appellant’s September 16, 2020 motions as moot.

      The State’s brief is DUE on October 19, 2020.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE